235 F.2d 782
Ilse SCACCIO, Appellant,v.Bruce G. BARBER, District Director, Immigration andNaturalization, Appellee.
No. 14862.
United States Court of Appeals Ninth Circuit.

No Date Given.
Lawrence Speiser, San Francisco, Cal., for appellant.
Lloyd H. Burke, U.S. Atty., San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and POPE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
On consideration of the entire record and confession of error by the United States Attorney herein, the judgment of the District Court entered April 26, 1955, Petition of Scaccio, 131 F. Supp. 154, denying appellant naturalization is reversed and the case is remanded to the District Court to grant appellant's petition for naturalization.